Citation Nr: 1624097	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-40 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating, greater than 30 percent since December 1, 2011, for total arthroplasty of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from March 1977 to March 1980. 
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. In October 2013, the Board denied a claim for increased rating, greater than 10 percent, for the musculoligamentous strain of the left knee with degenerative arthrosis of the medial compartment.

In October 18, 2010, the Veteran underwent left total knee arthroplasty, and the Board accordingly remanded for a new VA examination to evaluate the Veteran's post-surgical symptoms. The examination was completed, along with additional ordered development, and the RO substantially complied with the Board's orders and has returned the claim to the Board for consideration of the Veteran's left knee rating after December 1, 2011. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In November 2010, the Veteran testified before a Decision Review office sitting at the RO, and in September 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference. Transcripts of those hearings have been associated with the claims file.


FINDING OF FACT

Throughout the entire rating period, total arthroplasty of the left knee has been productive of tightness and flexion limited to not less than 100 degrees of motion.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for total arthroplasty of the left knee have not been met or approximated at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5055(2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A notice letter was sent to the Veteran in May 2010, prior to the initial adjudication of the claim on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). Compliant notice was provided in the Veteran in a May 2010 notice sent to the Veteran.

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of left knee treatment to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board. The duty to assist was further satisfied by VA examination in February 2014, when the examiner conducted a physical examination, was provided the claims file for review, recorded his history, and provided factually supported and explained opinions. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

Increased Rating for Left Total Knee Arthroplasty, Since December 1, 2011

The Veteran was previously awarded service connection for musculoligamentous strain of the left knee with degenerative arthrosis of the medial compartment, and granted a 10 percent rating for the disability. In October 2010 he underwent a total knee replacement, and was granted a temporary total (i.e., 100 percent) evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5055, which directs that  a 100 percent rating is assigned for one year following total knee replacement surgery and the implantation of prosthesis. Following the one year period, he was assigned a 30 percent rating, and he now seeks an increased rating.

Total left knee arthroplasty has been not more than 30 percent disabling at any time during the period on appeal. Specifically, the post-surgical left knee has been productive of tightness and flexion limited to not less than 100 degrees of motion.

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings. In Hart v. Mansfield, the Court of Appeals for Veterans Claims (Court) held that staged ratings could be assigned in claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

As stated above, the Veteran's left knee is rated 30 percent disabling, effective December 1, 2011 under 38 C.F.R. § 4.71a, DC 5055. After the initial one-year period following implantation of prosthesis when a 100 percent rating is for application, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating, as do intermediate degrees of residual weakness, pain or limitation of motion, which are rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261(limitation of extension), or 5262 (impairment of the tibia and fibula). The minimum rating for post-knee replacement is 30 percent. 38 C.F.R. § 4.71a.

Descriptive words such as "severe" and "intermediate" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015). The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Treatment records during the period on appeal, i.e., since December 2011, reflect that the Veteran has had ongoing tightness in the left knee, but has been largely without pain or limitation of motion. In January 2012 the Veteran had no pain in the left knee, but did feal a "band-like tightness in the front of his knee upon deep flexion." A physical examination revealed that range of motion was from zero to 110 degrees, the knee was stable, and the Veteran walked "without a significant limp." The incision site was "well-healed" with normal looking skin, and radiographic imaging showed that the left knee was "well-aligned and well-fixed." X-ray imaging of the left knee in February 2013 "looked ok," but the Veteran reported that he was "continuing to struggle with his total knee" replacement. During an annual care visit in March 2013, the Veteran reported that his left knee felt tight, was without pain or swelling, and had good motion. 

On VA examination in December 2013, the Veteran reported tightness into the left knee, with some cracking and grinding with range of motion, but no instability and no clinical evidence of laxity of the left knee. The Veteran did not take any medication for left knee pain, and he described flare-ups occurring with overexertion, and prolonged sitting without the opportunity to bend and stretch. During flare-ups, he reported increased pain, decreased range of motion, and a slight limp. The Veteran did not use any sort of brace, wrap, cane, or other orthopedic or assistive device. He indicated that he worked installing church and courthouse pews, and that he had had no time lost from work in the past 12 months relating to his left knee. He also had not had any periods of incapacity secondary to his left knee, and overall the examiner described the left knee as "stable and persistent" with tightness into the knee joint.

The examiner opined that the Veteran's reported symptoms did not include any "significant pain or tenderness, just simply what he describes as the stiffness and tightness, and the cracking and grinding with range of motion." The Veteran had a non-painful, non-tender, "well healed scar to the anterior aspect of the left knee status post arthrotomy," and the scar was without breakdown and caused not reduction in range of motion or loss of function of the left knee. On range of motion testing, the Veteran had flexion to 110 degrees, with pain at 100 degrees, and flexion to 105 degrees following repetitive use testing. There was no hyperextension or evidence of pain on extension. As stated above, there was no clinical evidence of laxity or instability, and no history of recurrent patellar subluxation or dislocation. The examiner concluded that the Veteran had "intermediate degrees of residual weakness, pain or limitation of motion."

The examiner was "unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups." The examiner also recognized the Veteran's endorsement of decreased range of motion on longer-duration repetitive use, but again was "unable" to state "the degrees of additional [range of motion] loss due to 'pain on use or during flare-ups,' in part because the Veteran was "not experiencing a flare up at the time of this examination." Because the Code that the Veteran is rated under does not rely directly on a specific accounting of the number of degrees of limitation of motion caused by the disability begin rated, the examiner's inability to precisely identify the additional limitation of motion - in degrees of movement - experienced during flare ups of symptoms, does not render the examination report inadequate for rating purposes.
 
At no time since December 2011 has motion of the left knee been severely painful or weakened, and the Veteran has not suggested as much either in written testimony to VA, or in reports of symptoms during treatment and examination. Accordingly, a rating of 60 percent is not warranted. 38 C.F.R. §4.71a, DC 5055. Because the December 2013 VA examiner concluded that the Veteran had "intermediate degrees of residual weakness, pain or limitation of motion," the Board has considered whether a rating of greater than 30 percent may be warranted under DCs 5256, 5261, or 5262 but finds that one is not.

Under these Codes, a rating of greater than 30 percent may be granted on evidence of ankylosis of the knee in flexion between 10 degrees and 20 degrees (DC 5256), extension limited to 30 degrees of motion (DC 5261), or nonunion of the tibia and fibula with loose motion requiring brace (DC 5262). That the Veteran has any motion at all in the left knee demonstrates that the joint is not ankylosed, and thus DC 5256 is inapplicable. With regard to limitation of motion, even when taking in to account such factors as weakness, fatigability, incoordination, and pain on movement, the Veteran has maintained no less than 100 degrees of flexion with no impairment in extension. Furthermore, while the VA examiner was unable to quantify the number of degrees of limitation of motion which the Veteran may have during flare-ups, there is no indication that such events would be so limiting as to cause functional limitation of motion to 30 degrees of extension. Repeated x-ray imaging studies have shown the knee to be essentially normal - other than the presence of a left knee prosthesis - indicating that there is no nonunion tibia and fibula.

The Veteran is competent to report on symptoms such as pain and tightness across the knee as these are capable of lay observation. Layno v. Brown, 6 Vet. App. 465 (1994). However, even when his complaints of pain and tightness are taken into consideration and afforded appropriate probative value, the evidence shows that a rating of greater than 30 percent is not warranted, to include when rating left knee symptoms by analogy to DCs 5256, 5261, or 5262.
	
The Board has also considered whether the Veteran would be entitled to separate ratings for any surgical scar on his left knee, but finds that he is not. On VA examination, the Veteran's left knee scar was well-healed, without breakdown, and neither tender nor painful. Further, the scar caused no loss of function or range of motion, thus a separate rating for the post-surgical left knee scar is not warranted. See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2015).

Having evaluated the disability on appeal on a schedular basis, the Board has also considered whether referral for an extraschedular rating is warranted for the same, and finds that it is not. The schedular rating criteria used to rate the Veteran's knee above, reasonably describe and assess the Veteran's disability level and symptomatology. The criteria rate the disability on the basis of its post-surgical status, with consideration of rating to analogy for ankylosis, limitation of motion, and impartment of the tibia and fibula, while expressly considering the degree of residual weakness, pain or limitation of motion; thus, the demonstrated manifestations - namely some limitation of flexion, with pain and tightness unproductive of any functional limitations - are contemplated by the provisions of the rating schedule. The evidence does not show unique or unusual symptomatology regarding the Veteran's service-connected left knee replacement that would render the schedular criteria inadequate. 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria - and the Veteran is not presently service-connected for any other disabilities. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). The schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, the record does not reveal that the Veteran claims to be unemployable because of his service-connected left knee symptoms, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted. 

Finally, during his September 2011 hearing before the undersigned, the Veteran testified that he has been employed as a pew installer, and the record reflects that he has continued working throughout the appeal period. Neither the Veteran himself, nor the record has raised the issue of entitlement to a total disability rating based on individual unemployability, and the matter is not for consideration. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's total arthroplasty of the left knee has been not more than 30 percent disabling throughout the entire period on appeal. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

ORDER

An increased evaluation for total arthroplasty of the left knee is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


